Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 19, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arts et al (2013/0345553).
Arts et al provide an energy delivery device comprising an antenna (112)  having an inner conductor (para. [0120]) and a conductive tip (211) at a distal end.  The tip member has an external face shaped with a plurality of micro-serrations (242 - Figure 9, for example).
Regarding claim 5, Arts et al provide a plurality of scales (244) adjacent the micro-serrations (Figure 9).  Regarding claim 19, Arts et al disclose the method of ablating tissue with the device (Abstract, for example).  Regarding claim 20, Arts et al .

Claims 1, 5, 19, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (2015/0259585).
	Weber provides an energy delivery device comprising an antenna (100 – Figure 1A) comprising an inner conductor (103) and a conductive tip (101) having an external face shaped with a plurality of micro-serrations (105).
Regarding claim 5, Weber provides a plurality of scales (104) adjacent to the micro-serrations.  Regarding claim 19, Weber disclose contacting tissue to ablate tissue with the device of claim 1.  Regarding claim 20, Weber disclose an RF power supply connected to the device.  Regarding claim 23, the micro-serrations are specifically used to tear at tissue during treatment.

Claims 1, 19, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellman et al (6,530,924).
Ellman et al disclose an energy device (i.e. electrosurgical device) comprising an antenna (22) comprising an inner conductor (26).  A conductive tip is provided at a distal end of the antenna and has an external face shaped with a plurality of micro-serrations (50).  See, for example, Figures 8 and 9.
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Arts et al (‘553) in view of the teachings of Turner et al (2011/0118720) and Shafirstein et al (2004/0044336).
	Arts et al fail to disclose a diamond-like coating on the antenna member.  Turner et al teach that it is known to provide a non-stick coating on an antenna member (paragraph [0011]), and Shafirstein et al further teach that non-stick coatings for tip members may include a dielectric such as a diamond-like coating (para. [0011]).  The specific thickness of the coating is deemed to be within the purview of the skilled artisan, and applicant’s specification is void of any particular criticality for the thickness of the coating.
.

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (‘585) in view of the teaching of Shafirstein et al (2004/0044336).
Weber discloses a dielectric coating providing on the device, and specifically disclose numerous different options for the coating (para. [0134]), but fail to expressly disclose the use of a diamond-like material as a dielectric coating.
Shafirstein et al teach that non-stick coatings for tip members may include a dielectric such as a diamond-like coating (para. [0011]).  The specific thickness of the coating is deemed to be within the purview of the skilled artisan, and applicant’s specification is void of any particular criticality for the thickness of the coating.
To have provided the Weber device with a dielectric non-stick coating of a diamond-like material to prevent the tip from sticking to tissue would have been an obvious consideration for one of ordinary skill in the art since Weber disclose the use of a dielectric coating and further since Shafirstein et al specifically teach that it is known to use a diamond-like coating as a dielectric coating on a similar device for treating tissue.

Response to Arguments
Applicant's arguments with respect to the Arts reference, filed January 25, 2022, have been fully considered but they are not persuasive.
Applicant argues that Arts refers to elements 242 as “dimples” for increasing ultrasound visibility and that one of ordinary skill in the art would be “perplexed” as to how dimples could be deemed an equivalent of micro-serrations.  The examiner disagrees.  The terminology, and even the intended function, does not serve to structurally limit claimed recitations.  The examiner maintains that the “dimples” shown in Figure 9 are fully consistent with a structure having “serrations”.  In particular, the dimples provide for a multi-faceted tip face, which is clearly a structural feature provided by the “micro-serrations” of the instant invention as indicated in claim 22.  Regarding claim 23, the examiner maintains that the edges formed by the “dimples” of Arts, as clearly seen in Figure 9, are clearly capable of engaging with tissue and tearing the tissue.  
	The examiner has provided additional prior art rejections as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abele et al (5,190,541) and VanDusseldorp (5,919,190) disclose other devices that provide serrations on an electrosurgical cutting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/March 12, 2022